Citation Nr: 0119615	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to May 
1947.  He passed away in September 1976, and his surviving 
spouse is the appellant in the present case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).

A Travel Board Hearing was scheduled, per the appellant's 
request, for June 4, 2001, but the appellant failed to report 
for this hearing, and no timely written request to postpone 
the hearing was received.  The appellant's failure to report 
for this scheduled hearing is construed as her formal 
withdrawal of her request for a hearing before a member of 
the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines VA's obligations with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000). See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id.  
(to be codified at 38 U.S.C.A. § 5103A(d)(2)).

The new statutory duty also requires VA to satisfy several 
notice requirements. Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim, and 
indicating whether VA will attempt to obtain this evidence, 
or if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

In the present case, the appellant contends that the death of 
the veteran should be service-connected.  The record shows 
that the veteran died in September 1976, at the St. Thomas 
Hospital in the State of Ohio, and that an autopsy was 
performed.  However, the records most likely produced during 
the veteran's terminal hospitalization, and the autopsy 
report, which are all relevant to the issue on appeal, are 
not part of the file.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  Specifically, the above mentioned records 
need to be associated with the file.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Accordingly, this case is remanded for the following 
additional development:

1.  The RO should secure copies of the 
records produced during the veteran's 
terminal hospitalization at the St. 
Thomas Hospital, which ended with his 
demise in September 1976.  If, for any 
reason, this search for records is 
unsuccessful, the RO should state so in a 
memorandum to the file.

2.  The RO should also secure copies of 
the veteran's autopsy report.  Again, if, 
for any reason, this search for records 
is unsuccessful, the RO should state so 
in a memorandum to the file.

3.  Once all the above development has 
been accomplished, the RO should review 
the record and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, has been completed.  

4.  Thereafter, the RO should re-
adjudicate the claim on appeal, keeping 
in mind the fact that the VCAA has 
eliminated the requirement of the 
submission of well grounded claims for 
service connection.  If, upon re-
adjudication, the benefit sought on 
appeal remains denied, the appellant 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the appealed claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
appellant until she is notified by the RO.  The appellant, 
however, is advised that she has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



